Exhibit 10.20

EMPLOYMENT AGREEMENT

This Employment Agreement is entered into this 6th day of March, 2009, by and
between Geospatial Holdings, Inc. having a place of business at 229 Howes Run
Road, Sarver, Pennsylvania 16055 (“GEOSPATIAL”) and DAVID C. VOSBEIN
(“EXECUTIVE”).

WHEREAS, GEOSPATIAL is primarily engaged in the business of mapping underground
conduit piping systems;

WHEREAS, during the course of EXECUTIVE’s employment with GEOSPATIAL, GEOSPATIAL
will undertake to impart to EXECUTIVE proprietary and/or confidential
information and/or trade secrets of GEOSPATIAL;

WHEREAS, GEOSPATIAL desires to procure the services of EXECUTIVE, and EXECUTIVE
is willing to enter into employment with GEOSPATIAL, upon the terms and subject
to the conditions set forth below;

NOW THEREFORE, in consideration of the continued employment by GEOSPATIAL, the
disclosure by GEOSPATIAL of its proprietary information and/or trade secrets and
other good and valuable consideration and intending to be legally bound hereby,
EXECUTIVE hereby agrees to the following terms and conditions:

1. Duties During Employment

During the Period of Employment, the Executive shall be employed as the
President of the Company or other position as assigned by the CEO or Board of
Directors. Throughout the Employment, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive shall devote
substantially all of his business time and attention to the business and affairs
of the Company. It shall not be a violation of this Agreement for the Executive
to (a) serve on corporate, civic or charitable boards or committees, (b) manage
personal investments and engage in any other activities, so long as such
activities under clauses (a) and (b) do not interfere, in any significant
respect, with the Executive’s responsibilities hereunder or otherwise violate
this Agreement or the Agreement Not to Compete executed and delivered by the
Executive.

2. Compensation

During the Period of Employment, the Executive shall be compensated as
determined by the CEO and/or Board of Directors from time-to-time. Executive
shall also be entitled to participate, at a level and on a basis commensurate
with the Executive’s position and responsibilities, in any and all supplemental
compensation plans or arrangements established by the Company for its senior
executives, including but not limited to any equity-based incentive compensation
plans or arrangements.

3. Other Executive Benefits.

Subject to the Executive’s compliance with the policies and procedures approved
by the Board and applicable to all senior executives of the Company, the Company
shall promptly reimburse the Executive for all expenses and disbursements
reasonably incurred by the Executive in the performance of his duties hereunder
during the Period of Employment.

The Executive and his eligible family members shall be entitled, subject to any
normally applicable waiting periods and eligibility criteria, to participate, on
terms no less favorable to the Executive than the terms offered to other senior
executives of the Company, in any group and/or executive life, hospitalization
or disability insurance plan, health program, pension, profit sharing, 401(k)
and similar benefit plans (qualified, non-qualified and supplemental) or other
fringe benefits (it being understood that items such as stock Warrants and other
equity awards are not fringe benefits) of the Company (collectively referred to
as the “Benefits”). Anything contained herein to the contrary notwithstanding,
the Benefits described herein shall not duplicate benefits made available to the
Executive pursuant to any other provision of this Agreement.



--------------------------------------------------------------------------------

During the Period of Employment, the Executive shall be entitled to the same
paid holidays as other Executives of the Company. The Executive shall be
entitled to paid vacation and other absences from work that are reasonably
consistent with the performance of the Executive’s duties as provided in this
Agreement. Such vacations and absences shall be consistent with those generally
provided to other senior executives of the Company.

4. Stock Warrants

The Company hereby grants to the Executive Warrants to purchase two million
(2,000,000) shares of the common stock of the Company at an exercise price of
$1.23 per share (the “Warrant Award”). This Warrant Award is granted outside the
2007 Stock Option Plan of the Company dated December 1, 2007. The Warrant Award
shall vest as follows: Warrants to purchase one million (1,000,000) shares of
the Company’s common stock shall be vested and exercisable immediately upon
grant. One twelfth ( 1/12) of the remaining warrants shall vest each month
thereafter for twelve months, beginning one month from the grant date, and
thereafter on the same day of each month. Vested shares are exercisable for ten
(10) years following the grant date. The Warrant Award shall be further
documented by a Warrant agreement in the form customarily used by the Company
for Warrant awards, with all terms consistent with this Agreement.

5. Acknowledgements

Executive hereby recognizes and acknowledges that: (a) in the course of
EXECUTIVE’S employment with GEOSPATIAL, it will be necessary for EXECUTIVE to
develop and acquire certain confidential and proprietary data, including, but
not limited to, technical information, specifications, ideas, inventions,
prototypes, drawings, product requests, proposals, estimates, client and
customer lists, pricing and pricing strategies, sources of supply, costs,
discounts, sales and marketing strategies, training and training programs,
business methods or practices, programs, hardware, software, inventions,
products, product specifications, manufacturing processes and procedures,
technical data and other confidential and proprietary customer information
(collectively “Confidential Information”); (b) the Confidential information is
the property of GEOSPATIAL; (c) GEOSPATIAL’s business is extremely sensitive,
very technical and highly competitive; (d) the use, misappropriation or
disclosure of the Confidential Information would constitute a breach of trust
and could cause irreparable harm to GEOSPATIAL; and (e) it is essential to the
protection of GEOSPATIAL’s goodwill and to the maintenance of GEOSPATIAL’s
competitive position that the Confidential Information be kept secret and that
EXECUTIVE not disclose the Confidential Information to others or use the
Confidential Information to EXECUTIVE’S own advantage or to the advantage of
others.

6. Non-Disclosure of Confidential Information

EXECUTIVE agrees to hold and safeguard the Confidential Information in trust for
GEOSPATIAL, its successors and assigns and agrees that he/she shall not, without
the prior written consent of GEOSPATIAL, misappropriate or disclose or make
available to anyone for use outside of GEOSPATIAL’s organization at any time
either during EXECUTIVE’s employment with GEOSPATIAL or subsequent to the
termination of EXECUTIVE’s employment with GEOSPATIAL for any reason, including
without limitation, termination by GEOSPATIAL for cause or without cause, any of
the Confidential Information, whether or not developed by EXECUTIVE, except as
required in the performance of EXECUTIVE’s duties to GEOSPATIAL.

7. Return of Materials

Upon termination of EXECUTIVE’s employment with GEOSPATIAL for any reason,
including without limitation termination by GEOSPATIAL for cause or without
cause, EXECUTIVE will promptly deliver to GEOSPATIAL all correspondence,
drawings, specifications, letters, notes, notebooks,

 

2



--------------------------------------------------------------------------------

diaries, sales logs, proposals, manuals and any documents concerning
GEOSPATIAL’s business or products and, without limiting the foregoing, will
promptly deliver to GEOSPATIAL any and all other documents or materials
containing or constituting Confidential Information.

8. Disclosure of Works and Inventions/Assignment of Rights and Patents

EXECUTIVE shall disclose promptly to GEOSPATIAL or its nominee any and all
works, inventions, discoveries and improvements authored, conceived or made by
EXECUTIVE, either alone or with others, at anytime during the period of
employment with GEOSPATIAL, whether or not within normal working hours, arising
out of such employment or pertinent to any field of business or research in
which, during such employment, GEOSPATIAL is engaged or is considering engaging.
It is specifically agreed and understood that EXECUTIVE will be a party to the
continuing development of technical inventions, products, improvements, concepts
and ideas during EXECUTIVE’s employment by GEOSPATIAL. EXECUTIVE agrees to
convey and assign to GEOSPATIAL, promptly and fully, all inventions, hardware,
products, improvements, concepts, discoveries and ideas, whether or not patented
or patentable, and any suggestions, proposals, and writings of any kind,
including those which are copyrights or copyrightable (collectively with the
prior listed items, the “Inventions”), made or conceived by EXECUTIVE, either
individually or jointly with others, at any time during EXECUTIVE’s employment
by GEOSPATIAL which relates to or is applicable, directly or indirectly, to any
phase of the business of GEOSPATIAL. The Inventions shall be sole and exclusive
property of GEOSPATIAL, its successors and assigns, EXECUTIVE agrees and
acknowledges that EXECUTIVE has no proprietary interest in the Inventions, which
may not be used by EXECUTIVE, directly or indirectly, for any purpose except for
the benefit of GEOSPATIAL. EXECUTIVE further agrees, without expense to
EXECUTIVE, to take such acts, and execute and acknowledge all such documents,
including without limitation patent and copyright applications, as may be
necessary and desirable in the sole discretion of GEOSPATIAL, to maintain,
protect or vest in GEOSPATIAL the entire right, title and interest in and to the
Inventions, and any patent, copyright or other proprietary right relating
thereto, in any and all countries and jurisdictions, including assisting in any
proceeding related thereto, whether it be before a judicial tribunal, a
government agency relating to Inventions, patents and/or copyrights, and/or any
other administrative body. Such obligations shall continue beyond the
termination of employment with respect to any Inventions, authored, conceived or
made by EXECUTIVE during the period of employment, and shall be binding upon
EXECUTIVE’s assigns, executors, administrators and other legal representatives.

9. EXECUTIVE Inventions

All Inventions made or conceived by EXECUTIVE prior to the date of employment by
GEOSPATIAL are listed on the back of this Agreement or on a sheet attached
hereto. (Please give patent numbers, serial numbers of patent applications, and
specific information as to subject matter and dates of conception and patent
protection.) Any Invention made by EXECUTIVE and not included in the
aforementioned list shall be deemed to have been made or conceived during
EXECUTIVE’s employment by GEOSPATIAL, EXECUTIVE further agrees that all
Inventions made or conceived by EXECUTIVE while employed by GEOSPATIAL stem from
work, information, data, notes, collaboration, discussions and ideas occurring
at or performed for GEOSPATIAL, and that no work, information, data, notes,
collaboration, discussions and ideas of or for any previous employer, including
any previous employer’s trade secrets, have been or will be used by EXECUTIVE
while employed by GEOSPATIAL.

10. Authorization to Modify Restrictions

It is the intention of the parties that the provisions of this Agreement shall
be enforceable to the fullest extent permissible under applicable law, but that
the unenforceability (or modification to conform to such law) of any provision
or provisions hereof shall not render unenforceable, or impair, the remaining
provisions of this Agreement. If any provision or provisions of this Agreement
shall be deemed invalid or unenforceable, either in whole or in part, this
Agreement shall be deemed amended to delete or modify, as necessary, the
offending provision or provisions and to alter the bounds thereof in order to
render it valid and enforceable.

 

3



--------------------------------------------------------------------------------

11. Consent to Jurisdiction

EXECUTIVE hereby irrevocably submits to the personal jurisdiction of the United
States District Court for the Western District of Pennsylvania or the Court of
Common Pleas of Butler County, Pennsylvania in any action or proceeding arising
out of or relating to this Agreement, and EXECUTIVE hereby irrevocably agrees
that all claims in respect of any such action or proceeding may be heard and
determined in either court.

12. Jurisdiction and Venue

Any action or proceeding arising out of or relating to this Agreement shall be
commenced by EXECUTIVE and may be commenced by GEOSPATIAL in the United States
District Court for the Western District Court for the Western District of
Pennsylvania or in the Court of Common Pleas, Butler County, Pennsylvania. In an
action commenced in either of these courts, GEOSPATIAL and EXECUTIVE waive any
objections to inconvenience of forum, venue and personal jurisdiction of the
Court.

13. Governing Law

This Agreement shall be governed pursuant to the laws of the Commonwealth of
Pennsylvania and any dispute in connection with this Agreement shall be resolved
in the State or Federal Courts of the Commonwealth of Pennsylvania, each party
submitting to the jurisdiction and venue of such court.

14. Enforceability

If any provision of this Agreement is held illegal or unenforceable by any
arbitration panel or court of competent jurisdiction, such provision shall be
deemed separable from the remaining provisions of this Agreement and shall not
affect or impair the validity or enforceability of the remaining provisions of
the Agreement.

15. No Waiver

The failure of either party to enforce, in any one or more instances, any of the
terms and conditions of the Agreement shall not be construed as a waiver of the
future performance of any such term or condition.

16. Entire Agreement

Each party acknowledges that it has read this Agreement, understands it, and
agrees to be bound by its terms and further agrees that it is the complete and
exclusive statement of the agreement between the parties relating to its subject
matter and that this Agreement supercedes all prior and contemporaneous
agreements concerning the subject matter hereof and may not be modified except
in writing signed by the authorized representatives of both parties and
specifically referring to the Agreement.

17. Agreement Binding

The obligations of EXECUTIVE under this Agreement shall continue after the
termination of his/her employment with GEOSPATIAL for any reason, with or
without cause, and shall be binding on his/her heirs, executors, and shall be
binding on EXECUTIVE’s heirs, executors, legal representatives and assigns and
shall inure to the benefit of any successors and/or assigns or GEOSPATIAL.

18. Caption and Paragraph Headings

Captions and paragraph headings are used for convenience only and are not to be
construed as part of this Agreement and should not be used in construing this
Agreement.

EXECUTIVE ACKNOWLEDGES THAT HE OR SHE HAS READ AND UNDERSTANDS THE PROVISIONS OF
THIS AGREEMENT, THAT HE OR SHE HAS BEEN GIVEN AN OPPORTUNITY FOR HIS OR HER
LEGAL COUNSEL TO REVIEW THIS AGREEMENT AND THAT THE PROVISIONS OF THIS AGREEMENT
ARE REASONABLE AND ENFORCEABLE.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed the day and year first written above.

 

Witness:    

 

   

 

    EXECUTIVE – David C. Vosbein     Geospatial Holdings, Inc.     By:  

 

    Title:  

 

 

5